THE THIRTEENTH COURT OF APPEALS

                                     13-22-00264-CR


                              Ex parte Reginald Andre Callis


                                     On Appeal from the
                       24th District Court of Jackson County, Texas
                            Trial Court Cause No. 08-3-7806C


                                      JUDGMENT

       The Court’s judgment issued on July 28, 2022, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

       We further order this decision certified below for observance.

September 1, 2022